United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2876
                         ___________________________

                             Alexander J.C. Mansfield

                             lllllllllllllllllllllPetitioner

                                           v.

             Eric H. Holder, Jr., Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                          Submitted: November 12, 2014
                             Filed: January 30, 2015
                                  [Unpublished]
                                 ____________

Before BYE, SHEPHERD, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

       Alexander J.C. Mansfield petitions for review of an order entered by the Board
of Immigration Appeals (BIA) affirming an immigration judge's determination that
Mansfield was ineligible for waiver of inadmissibility under 8 U.S.C. § 1182(h)
because he committed an aggravated felony. Mansfield initially entered the United
States on a non-immigrant visa. He later adjusted his status to lawful permanent
resident (LPR). Mansfield argues the aggravated felony bar to waiver of
inadmissibility under § 1182(h) only applies to aliens who initially enter the United
States as LPRs.

        Mansfield's argument is foreclosed by circuit precedent. See Roberts v.
Holder, 745 F.3d 928, 932-33 (8th Cir. 2014) (concluding § 1182(h) is ambiguous
with respect to whether it applies to aliens who only obtain LPR status after their
initial entry into the United States, and deferring to the BIA's determination that the
statute applies to persons such as Mansfield). "One panel may not overrule another."
United States v. Reynolds, 116 F.3d 328, 329 (8th Cir. 1997).

      We therefore deny the petition for review.
                     ______________________________




                                         -2-